Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015/172537A (cited in an IDS filed on August 6, 2018) (Hiroe) (all citations are to the attached machine translation).
Regarding claim 1, Hiroe discloses an infrared temperature sensor (Figure 5a) that detects temperature of a detection object in a non-contact manner (see figure 5a, the IR radiation is detected in a non-contact manner), the infrared temperature sensor (Figure 5a) comprising: 
a sensor case (element 21) that includes an opening part (element 23a), and is provided with a light guiding region (element 23) guiding infrared rays entering from the opening part (element 21c/21d guide IR light entering opening element 23a), and a light shielded region closed from surroundings and shielded from the infrared rays (element 24 is a light shielding region which is closed from surroundings and shielded from IR rays by element 24a); 
a film (element 3) that is disposed to face the light guiding region (element 3 faces element 23) and the light shielded region (element 3 also faces element 24) and is configured to absorb the infrared rays reaching through the light guiding region and to convert the infrared rays into heat (element 3 absorbs IR light from the light guiding region, element 23 and converts IR to heat which is detected by IR detecting element 4, see paragraphs [0045]-9[0046]); 
a sensor cover (element 22) that is disposed to face the sensor case through the film (element 22 faces element 21 through film element 3); 
an infrared detection element (element 4) that is disposed at a part of the film corresponding to the light guiding region (element 4 is on film element 3 in the light guiding region, element 23); and 
a temperature compensation element (element 5) that is disposed at a part of the film corresponding to the light shielded region (element 5 is on film element 3 in the light shielded region element 24), wherein 
the sensor case (element 21) includes a base portion (element 21b) and a hood (element21c) that surrounds the light guiding region (elements 21 surrounds element 23) and the light shielded region (element 21 surrounds element 24) and is erected from the base portion (element 21a, 21c and 21d are erected from base portion element 21b), 
the hood includes the opening part (see element 21c has an opening element 23a) and a shielding part (see figure 7, element Ve and Figure 3 Vd, where adhesive is added to shield/reduce the viewing angle and thus, shields the sensor from IR, see paragraphs [0041]-[0044]), that protrudes toward an inside of the hood while defining the opening part and the light guiding region (element Vd is an adhesive that is added to the inside of hood element 21c or 21d, see figure 7, and thus protrudes inside element 21c and defines the opening part element 23a and light guiding region element 23) is a protrusion of hood element 21c that is a shielding part and defines opening element 23a and light guiding region element 23) and shields the light shielded region from the infrared rays (element Vd, is an 
a protrusion direction of the shielding part toward the inside of the hood is adjustable (element Vd/Ve protrudes toward element 21c and is adjustable, see paragraphs [0041]-[0044]).  
Regarding claim 2, Hiroe discloses the infrared temperature sensor according to claim 1, wherein the shielding part (element Vd/Ve) includes a shielding part body (element Ve/Ve) that defines the opening part (element 23a) and shields the light shielded region from the infrared rays (element Vd/Ve in the position of figure 7, shields the light shielded region, element 24), and a protrusion wall (element 21d and Vd/Ve) that protrudes from a boundary between the opening part (element 23a) and the shielding part body toward the inside of the hood (elements 21d and Vd/Ve extend toward element 21c) and partitions the light guiding region and the light shielded region (elements 21d partitions 23 and 24), and a protrusion direction of the protrusion wall is adjustable (elements Vd/Ve is adjustable, see paragraph [0041]-[0044]).  
Regarding claim 3, Hiroe discloses the infrared temperature sensor according to claim 2, wherein the protrusion wall (element 21d) is integrally formed with the shielding part body (element Vd/Ve, see figure 7).  
Regarding claim 4, Hiroe discloses the infrared temperature sensor according to claim 2, wherein the protrusion wall (element 21d) is attached to the shielding part body (element Vd/Ve, figure 7).  
Regarding claim 5, Hiroe discloses the infrared temperature sensor according to claim 1, wherein the hood is formed in a rectangular shape long in a width direction in plan view (see figure 5a, element 21c is rectangular in shape), and the opening part (element 23) and the shielding part (element 
Regarding claim 6, Hiroe discloses the infrared temperature sensor according to claim 1, wherein the light guiding region (element 23) and the light shielded region (element 24) are formed in substantially symmetric shapes (see figure 5b, elements 23/24 substantially symmetric shapes).  
Allowable Subject Matter
Claims 7 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, none of the prior art of record specifies or makes obvious a method of manufacturing an infrared temperature sensor that detects temperature of a detection object in a non-contact manner, namely 
a step of assembling the sensor case and the sensor cover with the film in between, wherein in the step of fabricating the sensor case, a shielding part that protrudes toward an inside of a hood surrounding the light guiding region and the light shielded region while defining the opening part and the light guiding region and shields the light shielded region from the infrared Page 5 of 8rays, is formed by causing the hood to be erected from a base portion through press processing using a plate member containing a metal material, and stamping and bending of the plate member corresponding to the opening part, in combination with the other claimed steps.  
The balance of claims are allowable for the above stated reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0123517- see figure 2
US 10,107,689-see figure 3a

US 2007/0065165- see figure 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896